Citation Nr: 1109264	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-02 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, depression, depression not otherwise specified (NOS), mood disorder NOS, and adjustment disorder with anxiety.

2.  Whether the basic eligibility criteria to establish entitlement to nonservice-connected disability pension benefits and special monthly pension (SMP) benefits have been met.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel

	



INTRODUCTION

The Veteran served on active duty from November 1983 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision and a March 2008 letter decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of her mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran files a claim for the affliction her mental condition, whatever that is, causes her, VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed an application to reopen her claim of entitlement to service connection for PTSD.  The medical evidence of record, however, indicates that she has been diagnosed with PTSD as well as major depression, depression, depression NOS, mood disorder NOS, and adjustment disorder with anxiety.  Therefore, the Board has recharacterized the first issue on appeal as indicated above to include these disorders in addition to PTSD.

Further, the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted, the "factual basis" of a service connection claim is the Veteran's disease or injury rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  That the Veteran's original claim was characterized as one of entitlement solely to PTSD thus is inconsequential, as this disorder has the same factual basis of an acquired psychiatric disorder as the other mental disorders involved in this case.




On her January 2009 substantive appeal on a VA Form 9, the Veteran requested a hearing before a member of the Board at her local RO.  A Travel Board hearing was scheduled for January 2011.  However, the Veteran failed to appear.  Her hearing request therefore is considered withdrawn. See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for the acquired psychiatric disorder of PTSD.  The Veteran was notified of the decision and of her appellate rights, but did not appeal.

2.  The evidence received subsequent to the August 2005 rating decision is redundant or cumulative of evidence previously submitted, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, depression, depression NOS, mood disorder NOS, and adjustment disorder with anxiety.

3.  The Veteran's active duty service was not during a period of war.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision denying entitlement to service connection for the acquired psychiatric disorder of PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  New and material evidence has not been received since the August 2005 rating decision, and therefore the application to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, depression, depression NOS, mood disorder NOS, and adjustment disorder with anxiety, is denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The basic eligibility requirements for nonservice-connected pension benefits and SMP benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203, 3.314, 3.351 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the context of claims to reopen, the Court has clarified that VA must notify the Veteran of both the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the prior denial and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

In regard to an acquired psychiatric disorder, the Veteran was notified by letter dated in October 2007 of the evidence required to reopen her claim of entitlement to service connection, the elements for establishing service connection, which elements were found insufficient when the claim previously was denied, the evidence not of record necessary to substantiate those elements, her and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates if service connection is granted.  As this letter fully addressed all notice elements and was sent well in advance of the initial decision by the AOJ, who in this case also is the RO, in February 2008, the Board finds that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA obtained the Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and pertinent private treatment records prior to the initial adjudication of her acquired psychiatric disorder claim.  Photographs were submitted by the Veteran.  With respect to her application to reopen her service connection claim for an acquired psychiatric disorder, VA has obtained updated VA treatment records.  No additional pertinent private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).

Neither a VA medical examination nor a VA medical opinion has been obtained with respect to an acquired psychiatric disorder.  The Board notes, however, that VA does not have a duty to provide such an examination or opinion if a claim is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As discussed below, no new and material evidence has been received to merit reopening the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

Significantly, the Veteran has not identified any additional development necessary for a fair adjudication of her acquired psychiatric disorder claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled regarding an acquired psychiatric disorder, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA's duties to notify and assist do not apply if resolution of a claim is based on the law rather than the evidence.  See Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004).  Detailed below is the Board's conclusion that the law is dispositive with respect to the Veteran's nonservice-connected disability pension benefits and SMP benefits claim.  Although the Board notes that VA provided her with notice of the evidence needed to substantiate this claim and undertook sufficient evidentiary development to determine the nature and extent of her service, no discussion regarding the duty to notify or the duty to assist therefore is necessary under the circumstances of this case.

II.  Application to Reopen Based on New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, major depression, depression, depression NOS, mood disorder NOS, and adjustment disorder with anxiety.  She contends that this disorder was incurred during her service as a result of sexual assault.

Service connection means that the facts establish that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection also may be established when all the evidence, including that pertinent to service, indicates that a disease diagnosed after discharge was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection specifically for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

The credible supporting evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on the stressor alleged.  With respect to in-service personal assaults, such evidence may be found in sources other than the Veteran's service records.  38 C.F.R. § 3.304(f)(5); see also YR v. West, 11 Vet. App. 393 (1998); Moreau v. Brown, 9 Vet. App. 389 (1996).  Examples include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; statements from family members, roommates, fellow service members, or clergy; and evidence of behavior changes such as a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  Id.

Credible supporting evidence generally cannot consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  However, an exception to this general rule exists such that after-the-fact medical nexus evidence can be used to establish the occurrence of a claimed in-service stressor based on personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999).

In an August 2005 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for the acquired psychiatric disorder of PTSD.  Diagnoses of PTSD and major depression were found, but neither diagnosis was linked to a verified in-service stressor.  

The following pertinent evidence was of record as of the August 2005 rating decision:  (i) a January 2005 PTSD Questionnaire, in which the Veteran indicated that she was sexually harassed and raped at a chaplain's conference in Berchtesgaden, Germany, between 1984 and 1989 by non-commissioned officer in charge (NCOIC) sergeant first class (SFC) W.R. and thereafter had pregnancy tests at a hospital as well as counseling with a chaplain, although she did not discuss the incident therein; (ii) the Veteran's service treatment records, which revealed that she sustained an electrical shock without any burn from a coffee maker in October 1985 and that she became pregnant and delivered a son in June 1987 but did not reveal that she complained of, sought treatment for, or was diagnosed with any psychiatric problem; (iii) the Veteran's service personnel records, which documented that she served as a Chaplain Activities Specialist but did not contain any evidence of behavior changes such as a request for a change in duty assignment or performance changes; (iv) several photographs of the Veteran during her service, including a few labeled as being of W.R. and a few labeled as being taken at a Chaplain Assistant Conference in Berchtesgaden, Germany, in 1985; (v) treatment records from the Fairbanks Veterans Center which reflect diagnoses of PTSD, major depression, and depression after the Veteran reported, among other things, that (1) she was stalked in-service by W.R., a fellow servicemember, as well as drugged and raped by him during service at a chaplain's conference, (2) W. R. subsequently was transferred and a chaplain advised her to keep the matter confidential, and (3) she later ended up working for W.R. again; (vi) treatment records from Medical Park Family Care, Inc., which note a diagnosis of anxiety episodes versus thyroiditis; (vii) treatment records from Cross Road Medical Center, which references the Veteran's pending treatment at a hospital in Florida for PTSD; (viii) SSA records, which included a diagnosis of dysthymia, and a December 2003 decision, which found that the Veteran's mental impairments were non-severe whereas her physical impairments were severe enough to qualify her as disabled; (ix) treatment records from Geneva Woods Surgical Center, which do not show that the Veteran complained of, sought treatment for, or was diagnosed with any psychiatric problem; and (x) VA treatment records dated through June 2004, which also do not show that the Veteran complained of, sought treatment for, or was diagnosed with any psychiatric problem.

Immediately after its issuance, the Veteran was notified of the August 2005 rating decision, as well as of her appellate rights.  She did not appeal.  As such, the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Subsequent to the August 2005 rating decision, the following pertinent evidence has been associated with the claims file:  (i) the Veteran's September 2007 claim, in which she alleged that (1) her acquired psychiatric disorder of PTSD began during service in February 1985 after she was sexually assaulted by a NCOIC during a temporary duty assignment in Berchtesgaden, Germany, that same month and (2) the same NCOIC treated her cruelly and inhumanely, as evidenced by her being severely shocked by miswired coffee pots; (ii) a May 2008 statement in which the Veteran indicated that (1) her NCOIC W.R. used to play scary pranks on her all the time, including one in which she touched two miswired coffee makers, was thrown over 30 feet into a refrigerator, and then was rushed to the hospital in shock and with an elevated blood pressure, (2) W.R. first sexually assaulted her after he drugged her drink at a Chaplain Assistant Conference in Germany and continued to assault her thereafter, and (3) she took a pregnancy test following each assault but did not report them; and (iii) VA treatment records dated from July 2004 through December 2008, which reveal diagnoses of mood disorder NOS, adjustment disorder with anxiety, depression NOS, as well as rule out PTSD and later PTSD and contain the Veteran relations that she experienced in-service sexual trauma, specifically harassment and rape, by her supervisor while stationed in Germany beginning in 1985 and lasting for three years.

The Veteran's September 2007 claim, May 2008 statement, and VA treatment records dated from July 2004 through December 2008 are new in that they were not considered in the August 2005 adjudication of her original claim of entitlement to service connection for the acquired psychiatric disorder of PTSD.  However, they are not material because they do not relate to any unestablished fact necessary to substantiate the claim and, therefore, do not raise a reasonable possibility of substantiating the claim.  Even assuming that all of this new evidence is credible pursuant to Justus, it is not the type of evidence that is sufficient to support or verify that an in-service stressor occurred.  It does not include law enforcement records or records concerning physical or psychological treatment sought immediately after the stressor is said to have occurred, statements from others with knowledge of the stressor, evidence of behavior changes following the stressor's occurrence, after-the-fact medical nexus evidence, or anything similar to these types of evidence.  It indeed rather consists of the Veteran's assertions, whether direct or as reflected in VA treatment records, that she was sexually assaulted during service.  These assertions predominantly are redundant or cumulative of the assertions contained in the evidence of record at the time of the August 2005 rating decision.  Several of the 38 C.F.R. § 3.156(a) requirements for the submission of new and material evidence accordingly have not been satisfied, and the Veteran's application to reopen her claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, depression, depression NOS, mood disorder NOS, and adjustment disorder with anxiety, is denied.

III.  Nonservice-Connected Disability Pension Benefits and SMP Benefits

The Veteran also seeks entitlement to nonservice-connected disability pension benefits and SMP benefits.  She contends that, in addition to her service-connected low back disability, several nonservice-connected disabilities prevent her from working.

VA nonservice-connected disability pension benefits are payable to a Veteran who is permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Increased pension in the form of SMP benefits is payable to a Veteran by reason of need for aid and attendance or by reason of being housebound.  38 C.F.R. § 3.351(a)(1).

The Veteran must satisfy several requirements including service requirements, however, to be eligible for these benefits.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  Specifically, she must have served in active military, naval or air service either:  (1) for ninety days or more during a period of war, (2) during a period of war and was discharged or released from service for a service-connected disability, (3) for a period of ninety consecutive days or more and such period began or ended during a period of war, or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" includes the Vietnam era and the Persian Gulf War.  38 C.F.R. §§ 3.2, 3.3(a)(3).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the RVN during that period.  In all other cases, the Vietnam era is defined as the period beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is defined as the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

VA's determination of whether a Veteran meets the service requirements necessary to establish basic eligibility for pension benefits usually is dependent upon service department records.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992) (holding that findings of a service department verifying a person's service are binding on the VA for purposes of establishing service).  A claim for pension benefits by a Veteran whose service department records fail to show basic eligibility lacks legal merit and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. at 426.

The Veteran's DD-214 confirms that she had active duty service from November 1983 to July 1989, as noted above.  Service personnel records and service treatment records all are dated during this timeframe.

In light of this information, the Board finds that the Veteran entered active duty service several years after the end of the Vietnam era on May 7, 1975, and separated from active duty service over a year before the Persian Gulf War began on August 2, 1990.  As such, she did not serve on active duty during a period of war.  She therefore does not meet the service requirements necessary to establish basic eligibility for nonservice-connected disability pension benefits or SMP benefits.  Her appeal thus is denied as a matter of law.  See Sabonis, 6 Vet. App. at 426 (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

ORDER

New and material evidence not having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depression, depression, depression NOS, mood disorder NOS, and adjustment disorder with anxiety, is not reopened, and the appeal as to this issue is denied.

Basic eligibility for nonservice-connected disability pension benefits and SMP benefits has not been established, and the appeal as to this issue is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


